     Case 3:20-cv-01409-JBA Document 53 Filed 09/16/21 Page 1 of 9




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT

 Waterbury Generation LLC,
       Plaintiff,                                      Civil No. 3:20cv01409 (JBA)
       v.
 Waterbury Land Partners, LLC,
       Defendant.                                      September 16, 2021

                 RULING ON DEFENDANT’S MOTION TO DISMISS

       This suit, brought by Plaintiff Waterbury Generation LLC against Defendant

Waterbury Land Partners, LLC requests a declaratory judgment (Count One) and

alleges a violation of the Connecticut Unfair Trade Practices Act (Count Two). (See

Am. Compl. [Doc. # 12].) Defendant now moves [Doc. # 15] to dismiss Count Two,

pursuant to Federal Rule of Civil Procedure 12(b)(6), for failure to state a claim for

which relief can be granted, arguing that Plaintiff fails to allege facts showing

substantial aggravating circumstances beyond those constituting breach of contract.

Defendant also moves to dismiss Plaintiff’s prayer for punitive damages, on grounds

that the Parties waived this form of relief through contract. Oral argument was held

on August 16, 2021 [Doc. # 51]. For the following reasons, Defendant’s motion is

granted.

I.     Facts Alleged

       Plaintiff alleges the following facts in its Amended Complaint. In June of 2007,

Plaintiff and Defendant’s predecessor, Ansonia Copper & Brass, Inc., entered into a

twenty-year lease “for a specific portion” of 160 Washington Ave, Waterbury,

Connecticut. (Am. Compl. ¶¶ 6-8; Ex. A, Mem. Of Law in Supp. Of Def.’s Mot. to

Dismiss [Doc. # 15-2] at 8-9.) Plaintiff, the lessee, operates a power generation

facility in the leased premises. (Am. Compl. ¶¶ 6-8.) The lease provides that Plaintiff

“shall keep and maintain” the premises and “shall perform all commercially

reasonable repairs.” (Id. ¶ 10.) After learning of a “potential transaction whereby
      Case 3:20-cv-01409-JBA Document 53 Filed 09/16/21 Page 2 of 9




[Plaintiff] may sell the [power generation f]acility,” Defendant requested, in

accordance with Plaintiff’s obligation to make repairs, that Plaintiff install a new

roof on the building and replace a wall that was damaged in a fire of an attached

building. (Id. ¶ 11.) Plaintiff rejects this interpretation of its obligations under the

lease. (See id.) Between February and August 2020, the Parties sought to resolve

their dispute, but could not come to an agreement. (Id. ¶ 12.)

        Plaintiff alleges that Defendant sought to “extort” Plaintiff over this

disagreement. (Id. ¶ 18.) Defendant stated that Plaintiff could buy the building at a

price above market value instead of making the requested repairs. (Id. ¶ 18.)

Plaintiff asserts that Defendant is attempting to “strong arm” Plaintiff into

purchasing the building by claiming lease default, threating litigation, and inflating

repair costs. (Id.) Further, Plaintiff alleges, since Defendant provided Plaintiff with

notice of a dispute in May 2020, it has failed to deliver valid and timely estoppel

certificates, which are necessary for Plaintiff to sell its power generation facility.

(See id. ¶¶ 24-25, 28-29.)

II.    Discussion

       A. Legal Standard

       “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). Although detailed allegations are not required, a claim will be

found facially plausible only if “the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. Conclusory allegations are not sufficient. Id. at 678–79; see

also Fed. R. Civ. P. 12(b)(6).




                                           2
      Case 3:20-cv-01409-JBA Document 53 Filed 09/16/21 Page 3 of 9




       B. CUTPA Claim, C.G.S. § 42-110 et seq.

       Defendant contends that Count Two of Plaintiff’s Amended Complaint should

be dismissed for failure to state a claim for which relief can be granted, arguing that

Plaintiff alleges no substantial aggravating circumstance which is required by

Connecticut law to elevate a contract dispute into a Connecticut Unfair Trade

Practices Act (“CUTPA”) violation. (Mem. Of Law in Supp. Of Def.’s Mot. to Dismiss

(“Def.’s Mem. in Supp.”) [Doc. # 15-1] at 2.)

       Under CUTPA, Conn. Gen. Stat. § 42-110b(a), “[n]o person shall engage in

unfair methods of competition and unfair or deceptive acts or practices in the

conduct of any trade or commerce.” To assist courts in determining whether a

practice violates CUTPA, the Connecticut Supreme Court has identified several

relevant factors under the “cigarette rule”:

       (1) [W]hether the practice, without necessarily having been
       previously considered unlawful, offends public policy as it has been
       established by statutes, the common law, or otherwise . . . ; (2)
       whether it is immoral, unethical, oppressive, or unscrupulous; [or] (3)
       whether it causes substantial injury to consumers.

Harris v. Bradley Mem’l Hosp. & Health Ctr., Inc., 296 Conn. 315, 350 (2010) (internal

quotation marks omitted). “All three criteria do not need to be satisfied to support a

finding of unfairness. A practice may be unfair because of the degree to which it

meets one of the criteria or because to a lesser extent it meets all three.” Id. at 350–

51 (internal quotation marks omitted).

       A CUTPA claim cannot be based simply on a breach of contract, or even an

intentional breach of contract, absent aggravating circumstances. See Boulevard

Associates v. Sovereign Hotels, Inc., 72 F.3d 1029, 1039-40 (2d Cir. 1995). In

Boulevard Associates, the Second Circuit noted that the “vast majority” of

Connecticut courts require more than a “simple breach of contract” to sustain a

CUTPA claim. Id. at 1039-40 (reversing the district court’s finding of a CUTPA

                                           3
     Case 3:20-cv-01409-JBA Document 53 Filed 09/16/21 Page 4 of 9




violation as plaintiff did not allege or prove aggravating circumstances). Conduct

including “[f]raudulent representations, fraudulent concealment, false claims[,] and

multiple breaches of contract,” may amount to substantial aggravating

circumstances. Bartold v. Wells Fargo Bank, N.A., No. 14-cv-00865 (VAB), 2015 WL

7458504, at *6 (D. Conn. Nov. 24, 2015) (quoting Reich v. Spencer, No.

HHDCV075012682S, 2010 WL 5573735, at *21 (Conn. Super. Ct. Dec. 10, 2010)). A

claim that alleges a breach of contract to “extort more money or more favorable

terms” under a contract may also be sufficient. Ward v. Benoit, No. 558800, 2003 WL

1996080, at *4 (Conn. Super. Ct. Apr. 3, 2003). Further, “[a] misrepresentation can

constitute an aggravating circumstance that would allow a simple breach of contract

claim to be treated as a CUTPA violation; it would, in effect, be a deceptive act.”

Greene v. Orsini, 50 Conn. Supp. 312, 316 (Super. Ct. 2007).

       Plaintiff asserts that Defendant sought to compel Plaintiff to make the repairs

or purchase the leased premise at an above market-value price by falsely construing

Plaintiff’s repair obligations under the lease, claiming the lease was in default,

threatening   Plaintiff   with   litigation,       exaggerating   potential   repair   costs,

misrepresenting that the lease was in a state of default, and refusing to provide

Plaintiff with valid estoppel certificates. (Am. Compl. ¶ 46.) Plaintiff contends that

this conduct was “unethical, immoral, oppressive, unscrupulous, and violative of

Connecticut public policy,” caused ascertainable loss, occurred in the course of

Defendant’s trade, was “intentional and wanton” or at least made with “reckless

indifference,” and caused substantial injury. (Id. ¶ 48.) Whether this conduct

plausibly constitutes more than a breach of contract involving purposeful,

intentional conduct is the issue presented here.

       Plaintiff principally relies on two cases to support the sufficiency of its

pleading of substantial aggravating circumstances. (Waterbury Generation, LLC’s


                                               4
     Case 3:20-cv-01409-JBA Document 53 Filed 09/16/21 Page 5 of 9




Mem. of Law in Opp’n to Waterbury Land Partners, LLC’s Mot. to Dismiss (“Pl.’s

Mem. in Opp’n”) [Doc. # 16] at 3-7 (citing Hale Farms Condo. Ass’n v. BG Laundry,

LLC, No. CV106009489S, 2011 WL 3891501 (Conn. Super. Ct. Aug. 5, 2011); Ward v.

Benoit, No. 558800, 2003 WL 1996080 (Conn. Super. Ct. Apr. 3, 2003).) In Hale

Farms Condominium Association, the plaintiff’s unfair trade practices claim survived

summary judgment where the plaintiff’s evidence showed that the defendant

attempted to force the plaintiff to buy the defendant’s laundry equipment by

withholding the rent that it owed unless the plaintiff bought its laundry equipment,

extended its lease, or lied to its condominium association members about the

content of the condominium bylaws regarding laundry equipment. 2011 WL

3891501, at *7 n.2. In Ward, the defendants exceeded the scope of work in the

parties’ roofing contract when they dismantled the plaintiff’s home and then

demanded additional money to repair the damage they caused. 2003 WL 1996080,

at *1. The superior court denied a motion to strike, as the defendants’ attempts to

extort the plaintiff to pay more money to remedy the damage from defendants’ own

breach constituted substantial aggravating circumstances. Id. at *4.

       Both of these cases, however, involved egregious conduct significantly

exceeding a disputed contract term or failure of contract performance. Plaintiff

characterizes Defendant’s interpretation of the Parties’ contract as baseless and

extortionate, aimed at pressuring Plaintiff into purchasing the leased premises. (See

Am. Compl. ¶¶ 18, 25, 46; Pl.’s Mem. in Opp’n at 7-8.) But this type of pressure over

a disputed contract term is distinct from the extortion in Hale Farms Condominium

Association where the defendant refused to pay the rent that it owed unless the

plaintiff bought its laundry equipment, a demand unrelated to any contractual

relationship between them, see 2011 WL 3891501 at *6 n.2, *8, or Ward where the

defendants demanded additional money to repair the plaintiff’s home that they


                                          5
     Case 3:20-cv-01409-JBA Document 53 Filed 09/16/21 Page 6 of 9




intentionally dismantled without contractual authority, 2003 WL 1996080, at *1.

Instead, Plaintiff presents a profound dispute over the scope and construction of the

existing repair and maintenance obligations in the Parties’ lease. Allegations that

Defendant tried to expand Plaintiff’s repair obligations, made wrongful claims of

default, threatened litigation, or failed to furnish timely estoppel certificates may

constitute intentional contract breach but they are insufficient to state an

independent claim under CUTPA. See Lilly v. M.A. New England, LLC, No. 4002239,

2006 WL 1102626, at *3 (Conn. Super. Ct. Apr. 3, 2006) (striking plaintiff’s CUTPA

claim for failing to allege more than a “disagreement as to the liability of additional

work performed”); D2E Holdings, LLC v. Corp. for Urban Home Ownership of New

Haven, No. CV176075593S, 2018 WL 2047944, at *1 (Conn. Super. Ct. Apr. 3, 2018)

(defendant’s failure to provide plaintiff with documents necessary to obtain

financing for the contracted sale was insufficient to support a CUTPA claim).

       Plaintiff also alleges that Defendant misrepresented that the lease was in

default and inflated or misrepresented the costs of the required repairs. (Pl.’s Mem.

at 7-8.) A misrepresentation can amount to aggravating circumstances as a

“deceptive act.” Greene, 50 Conn. Supp. at 316. However, “[n]ot ‘every

misrepresentation rises to the level of a CUTPA violation. There must be some nexus

with a public interest[;] some violation of a concept of what is fair[;] some immoral,

unethical, oppressive or unscrupulous business practice[;] or some practice that

offends public policy.’” Piao v. Smith, 683 F. App’x 55, 57 (2d Cir. 2017) (quoting

Milford Paintball, LLC v. Wampus Milford Assocs., LLC, 156 Conn. App. 750, 765 n.11

(Conn. App. Ct. 2015)).

       In Greene v. Orsini, the Connecticut Superior Court found that the plaintiffs

pleaded facts beyond a breach of contract to state a claim under CUTPA where the

defendants represented to the plaintiffs that they would stop selling their sausages


                                          6
      Case 3:20-cv-01409-JBA Document 53 Filed 09/16/21 Page 7 of 9




to a competitor following the plaintiffs’ complaint of violation of their noncompete

agreement. 50 Conn. Supp. at 317. The court stated that this misrepresentation was

in violation of the second prong of the cigarette rule as immoral, unethical,

oppressive, or unscrupulous conduct. Id. In Landmark Investment Group, LLC v.

Chung Family Realty Partnership, LLC, 125 Conn. App. 678 (Conn. App. Ct. 2010),

cert. denied, 300 Conn. 914 (2011), the Connecticut Appellate Court affirmed a

finding of a CUTPA violation where “the defendant engaged in a pattern of bad faith

conduct, seeking to escape its contractual obligations unfairly while negotiating a

more favorable offer with . . . a third party.” Id. at 708. There, the court found nine

types of aggravating circumstances sufficient to uphold a CUTPA violation, including

factual misrepresentations, legal misrepresentations, and wrongful termination of a

contract. Id. at 705-06. The misrepresentations included statements to a third party

that the plaintiff was in breach, as well as assertions that the parties’ agreement was

“‘impossible’ to perform,” that the contract was “null and void,” and that the plaintiff

“had not met its requirements under the agreement.” Id. Moreover, in Stanley Works

Israel Ltd. v. 500 Group, Inc., 332 F. Supp. 3d 488 (D. Conn. 2018), the court noted

that misrepresentations made during contract formation have also been sufficiently

aggravating to sustain a CUTPA claim. See id. at 513 (quoting Halo Tech. Holdings,

Inc. v. Cooper, No. 3:07-CV-489 (SRU), 2010 WL 1330770, at *7 (D. Conn. Mar. 31,

2010)) (listing conduct found to be significant aggravating circumstances).

       Here, Defendants’ alleged misrepresentation about the meaning of the

contract or the price of repairs lacks sufficient nexus to conduct considered

“unethical, oppressive, or unscrupulous” or violative of public policy to amount to

substantial aggravating circumstances. Plaintiff does not allege that Defendant made

a misrepresentation beyond a contract dispute, see Greene, 50 Conn. Supp. at 317,

engaged    in   series   of   misrepresentations      or   made     an   unscrupulous


                                           7
      Case 3:20-cv-01409-JBA Document 53 Filed 09/16/21 Page 8 of 9




misrepresentation in the context of the thirteen-year contract, see Landmark

Investment Group, LLC, 125 Conn. App. at 705-06, or made a misrepresentation

during contract formation, see Stanley Works Israel Ltd., 332 F. Supp. 3d at 513.

Rather, Plaintiff only alleges “misrepresentations” in the context of the contract

interpretation dispute, which does not violate public policy or amount to

unscrupulous conduct. See Greene, 50 Conn. Supp. at 315 (“A simple breach of

contract does not offend traditional notions of fairness and, standing alone, does not

offend public policy so as to invoke CUTPA.”). As such, Plaintiff fails to satisfy the

first or second prong of the cigarette rule.

       Plaintiff also pleads that Defendant’s conduct violated the third prong of the

cigarette rule: that Defendant caused Plaintiff to incur “substantial injury” which

was “not outweighed by any countervailing benefits to consumers or competition,

and consiste[d] of an injury that [Plaintiff] could not have reasonably avoided.” (Am.

Compl. ¶ 52.) Tellingly, Plaintiff does not allege any actual injury that it suffered and

in fact, only seeks a declaratory judgment affirming its lease interpretation. (See Am.

Compl.) Its conclusory statement that it suffered a substantial injury, without more,

does not satisfy the requirement of the third prong of the cigarette rule under

CUTPA. See Smith v. Wells Fargo Bank, N.A., 158 F. Supp. 3d. 91, 101 (D. Conn. 2016)

(finding that the plaintiff did not plead a CUTPA claim under the third prong of the

cigarette rule where she could not “point to any substantial injury that she

suffered”).

       To bring a claim under CUTPA, a person must “suffer[] an ascertainable loss

of money or property, real or personal.” Conn. Gen. Stat. § 42-110g(a). Plaintiff

alleges that it “incur[red] an ascertainable loss, including, but not limited to,

additional attorneys’ fees to address and attempt to counter [Defendant]’s improper

conduct.” (See Am. Compl. ¶ 46.) “Superior Court decisions have consistently held


                                               8
       Case 3:20-cv-01409-JBA Document 53 Filed 09/16/21 Page 9 of 9




that attorneys[’] fees do not constitute an ascertainable loss under CUTPA.”

Bloomfield Health Care Ctr. Of Conn. LLLC v. Jones, No. CV175044111S, 2018 WL

1936537, at *1 (Conn. Sup. Ct. Apr. 2, 2018) (collecting cases). While no Connecticut

appellate authority exists on this subject, courts in this district have followed dicta

from the Connecticut Supreme Court that “‘it is doubtful that the defendants would

have been able to establish that the attorney’s fees they incurred in defending the

plaintiff’s action constituted damages recoverable under’ CUTPA.” Tarpon Bay

Partners LLC v. Zerez Holdings Corp., No. 3:17-cv-579, 2021 WL 2827357, at *23 n.20

(D. Conn July 7, 2021), appeal filed (quoting Rizzo Pool Co. v. Del Grosso, 232 Conn.

666, 684–85 (1995). While Plaintiff’s complaint states that its ascertainable loss is

not limited to attorneys’ fees, Plaintiff does not allege what such loss is in

conjunction with its CUTPA claim or its claim for a declaratory judgment.

III.    Conclusion

        For the foregoing reasons, Defendant’s Motion [Doc. # 15] to Dismiss is

GRANTED1 and Plaintiff’s Connecticut Unfair Trade Practices Claim in Count Two is

dismissed.



                                            IT IS SO ORDERED.

                                                        /s/
                                            Janet Bond Arterton, U.S.D.J.

                  Dated at New Haven, Connecticut this 16th day of September, 2021




1 Defendant also argues that Plaintiff’s prayer for punitive damages must be
dismissed, as the Parties contractually agreed to limit damages. (Def.’s Mem. in Supp
at 9.) Plaintiff responds that the limitation on damages is inapplicable to the Parties’
dispute, and further, that punitive damages cannot be waived for a CUTPA claim.
(Pl.’s Mem. in Opp’n at 8-9.) As the Court dismisses Plaintiff’s CUTPA claim, it does
not reach the issue of whether punitive damages can be waived for a CUTPA claim.

                                           9
